Vacate and Remand and Memorandum Opinion filed May 21, 2009







Vacate and
Remand and Memorandum Opinion filed May 21, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00888-CV
____________
 
ROBERT L. SONFIELD, JR., Appellant
 
V.
 
ELMA DELGADO, Appellee
 

 
On Appeal from
County Civil Court at Law No. 1
Harris County,
Texas
Trial Court Cause
No. 898268
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 11, 2008.  On May 11, 2009, the parties
filed a joint motion to set aside or vacate the judgment and remand the cause
to the trial court for rendition of judgment in accordance with the parties= settlement agreement.  See
Tex. R. App. P. 42.1.  The
motion is granted.
Accordingly,
we vacate the judgment signed June 11, 2008, and we remand the cause to the
trial court for rendition of judgment in accordance with the parties= agreement.




PER
CURIAM
 
 
Panel consists of Justices Seymore, Brown, and Sullivan.